Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 1/10/2022, wherein claims 1 and 14 were amended; claims 2-11 and 17-19 were canceled; and claims 20-33 were added. Claims 1, 12-14, 16 and 20-33 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14, 16, 22, 24-26 and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyo Seikan Kaisha Ltd (JP 2015-217954).
Regarding claim 1, Toyo Seikan Kaisha Ltd discloses a perforated panel disposed in a shrink-wrapped bottle pack (See Figs. 1a-1b), the panel comprising: an easy-open panel (center portion of Fig. 1a); and an alternating series of cuts and lands (at 15/14) bordering a portion of the easy-open panel, the alternating series of cuts and lands including a first top perforation (portion of 15 in Fig. 1a that extends from the midpoint downward to line 14 in Fig. 1b) extending from a top panel (shown in Fig. 1a) of the shrink-wrapped bottle pack to a first side perforation (14 in Fig. 1b) disposed on a first side (shown in Fig. 1b) of the shrink- wrapped bottle pack, and a second top perforation (portion of 15 in Fig. 1a that extends from the midpoint upward to line 14 on the opposing side to that shown in Fig. 1b) 
Regarding claim 12, Toyo Seikan Kaisha Ltd discloses the easy-open panel includes a first parallel portion (at 12c at the left side of Fig. 2) and a second parallel portion (at 12c at the right side of Fig. 2) that share a central perforation line that is aligned along a midline of the shrink-wrapped bottle pack.
Regarding claim 14, Toyo Seikan Kaisha Ltd discloses the first parallel portion and the second parallel portion are bordered on opposite sides by the first and second side perforations, the first and second side perforations being parallel to each other (as shown in Figs. 1a and 2).
Regarding claim 16, Toyo Seikan Kaisha Ltd discloses the first parallel portion and the second parallel portion have a width and a length to expose a majority of bottles comprising the shrink-wrapped bottle pack (as shown in Figs. 1a and 2).
Regarding claim 22, Toyo Seikan Kaisha Ltd discloses the first side perforation is perpendicular to the first top perforation on the first side, and the second side perforation is perpendicular to the second top perforation on the second side.
Regarding claim 24, Toyo Seikan Kaisha Ltd discloses the easy-open panel includes a first portion (at 12c at the left side of Fig. 2) and a second portion (at 12c at the right side of Fig. 2), the first portion 
Regarding claim 25, Toyo Seikan Kaisha Ltd discloses the first portion and the second portion are parallel to each other.
Regarding claim 26, Toyo Seikan Kaisha Ltd discloses the alternating series of cuts and lands are configured to border less than an entirety of the first portion (since the first portion extends down the end of the pack to the intersection of the bottom wall), and the alternating series of cuts and lands are configured to border less than an entirety of the second portion (since the second portion extends down the end of the pack to the intersection of the bottom wall).
Regarding claim 29, Toyo Seikan Kaisha Ltd discloses the first top perforation and the second top perforation together define a central perforation disposed on the top panel of the shrink-wrapped bottle pack (as shown in Fig. 1a).
Regarding claim 30, Toyo Seikan Kaisha Ltd discloses the first and second side perforations are parallel to each other.
Regarding claim 31, Toyo Seikan Kaisha Ltd discloses the first top perforation terminates on the first side, and the second top perforation terminates on the second side.
Regarding claim 32, Toyo Seikan Kaisha Ltd discloses the easy-open panel includes a first portion (at 12c at the left side of Fig. 2) and a second portion (at 12c at the right side of Fig. 2) that share a central perforation line (at 15).
Regarding claim 33, Toyo Seikan Kaisha Ltd discloses the central perforation line is defined by the first top perforation and the second top perforation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 20-21, 23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Toyo Seikan Kaisha Ltd (JP 2015-217954) as applied to claim 12 above, and further in view of Suzuki et al. (US 5,048,687). Toyo Seikan Kaisha Ltd discloses the claimed inventions except for the semi-circular portion. However, Suzuki teaches a shrink-wrapped pack (See Fig. 5) comprising a perforation line (at 309), wherein the perforation line has a semi-circular portion (309a) is disposed at a midpoint of the
perforation line, for the purpose of allowing the perforation line to be broken to start tearing. Therefore,
it would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to have modified the central perforation of Toyo Seikan Kaisha Ltd to have a semi-circular portion at the midpoint as taught by Suzuki in order to allow for easy initiation of tearing.

Further regarding claim 21, Toyo Seikan Kaisha Ltd-Suzuki discloses the first top perforation terminates at the first side perforation, and the second top perforation terminates at the second side perforation.
Further regarding claim 28, Toyo Seikan Kaisha Ltd-Suzuki discloses the semi-circular portion is disposed between the first portion and the second portion of the easy-open panel.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735